Detailed Office Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This office action is regarding application number 16/359,202 filed on 03/20/2019. This application claims foreign priority of DE102018204593.3, filed 03/27/2018.

Restriction/Election
 Applicant’s election without traverse of Group II, Claims 6 – 11 in the reply filed on 06/03/2022 is acknowledged. Claims 1 – 5 and 12 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I (Claim 1 – 5), Group III (Claims 12 – 13), Group IV (Claim 14) and Group V (Claim 15), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2022
	

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
 Claim 6 recites the limitation "the compound".  There is insufficient antecedent basis for this limitation in the claim. It appears to reference “the component” and for purposes of examination, it is interpreted as such.

The term “material of the same type” in claim 11 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear whether “a material” is an element, an alloy, or something else, and whether “of the same type” means it is identical to said material. For purposes of examination, it is interpreted that the phrase means that the component and the blasting medium comprise the same alloy composition.

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 – 7 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Twelves (US2019/0022752) in view of Snyder (US2018/0245190)

Regarding claim 6, Twelves teaches a method of additive manufacturing [title] and discloses that following completion of the component, the component can be blasted to remove any sintered powder that may be clinging to component [0023]. Twelves teaches that this finishing process can be performed using the same powder that was used to make the component to avoid contamination of the surplus powder hopper, allowing reuse of the excess powder [0023], meeting the claimed limitation of claim 11 of using the same type of material and producing the component by powder fusion/sintering. 
Twelves does not explicitly teach using an aluminum alloy.

	Snyder teaches an aluminum for use in additive manufacturing process [0031, Title]. Snyder teaches that the alloy can comprise up to 2 wt% of scandium [0046], which meets claim 7 and overlaps with the claimed range of claim 9. Lastly, Snyder teaches that the alloy can have a hardness of 184 HV (~176 brinell hardness) [0060], which meets the claimed limitation of claim 10. 
	it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Twelves and used the aluminum alloy of Snyder to achieve predictable results. Given that Twelves and Snyder are directed to additive manufacturing, a person of ordinary skill in the art would have a reasonable expectation of success in combining the teachings of Twelves and Snyder. Meeting the claimed limitation of claim 6, of blasting a component comprising aluminum with a blasting comprising an aluminum and/or magnesium alloy.
	The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art”. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Twelves (US2019/0022752) in view of Snyder (US2018/0245190), as applied to claim 6 above, in further view of Palm (WO2013/029589, using machine translation)

Regarding claim 8, Twelves in view of Snyder teaches the invention as applied above in claim 6. Twelves in view of Snyder does not explicitly teach a powder size. 

Palm teaches a method of producing an aluminum alloy powder for additive manufacturing [page 2, bottom – page 3, top], including an aluminum alloy with similar contents of scandium [page 6, top]. Palm states that powder sizes useful for additive manufacturing processes are in a range of 0.5 – 150 µm, which overlaps with the claimed range [page 6, bottom]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Twelves in view of Snyder and set the aluminum powder used for producing a component by additive manufacturing and then subsequently surface cleaning said component, in a range of 0.5 – 150 µm, as taught by Palm. As disclosed in Palm, this powder size range is considered useful for additive manufacturing processes related to using aluminum powder. Given that Twelves, Snyder, and Palm are directed to additive manufacturing, a person of ordinary skill in the art would have a reasonable expectation of success in using the powder range size disclosed in Palm in the method of Twelves in view of Snyder. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2020/0290118 – Sandblasting an AM alloy article using the alloy powder
 US2019/0047049 – Additive manufacturing and using sandblasting with the alloy powder to remove the AM article from a calcined object
US2017/0157857 – removing excess conglomerated powder using a grit nozzle with like powder to article
US 2,773,339 – Using light alloy blasting medium on light alloy with atomic weight of 24 – 27
JPS59-59350 – aluminum shot material
FR3047914 – Laser beam melting a component in an AM process using shot-blasting comprising the alloy of AM process to remove the oxide layer and induced stress on each layer of the article. US2021/0178485 is the US publication of this document
DE102018/200361 – teaches using a powder with the same constituents as the additively manufactured. It is noted that this document does not qualify as prior art but is included here given its relevance. 
Transmet Corporation (NPL) – Aluminum alloy shot material

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735